Title: To Thomas Jefferson from Bernard Peyton, 3 May 1821
From: Peyton, Bernard
To: Jefferson, Thomas

Sales 80 Barrels Super fine flour by B. PeytonFor a/c Mr Thos Jefferson1821 Richd2d MayTo Cap: Reynolds for Cash in store}$300.0080 Blls: Super fine flour at $3.75Chargescash paid freight at 2/6 is$33.34canal Toll $8.34, Drayage $1.639.97storage $6.40—Inspection $1.608.00commission at 2½ pr Ct7.5058.81Nett proceeds at Ct T. J.241.19E.E. B. P.Dear SirRichd
3d May 1821Above I hand you a/c sales 50 Blls: Flour at $3.75 Cash, which is all I have on hand of yours, & disposed of on the best terms it was in my power to make, which I hope will be satisfactory to you.With great respect Your mo: obd: Sevt:Bernard Peyton